Citation Nr: 0912436	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the lumbar spine.

2.	Entitlement to service connection for degenerative joint 
disease of the right knee.

3.	Entitlement to service connection for arthritis of all 
joints other than the lumbar spine and right knee.

4.	Entitlement to service connection for residuals of 
influenza.

5.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

6.	Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

7.	Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1947 to 
September 1948, November 1950 to August 1951, October 1951 to 
October 1954 and from December 1954 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that, in January 2009, the Veteran's 
representative submitted a brief referring to bursitis in all 
joins.  As this issue has not yet been adjudicated by the RO, 
it is REFERRED to the RO for its consideration.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	Osteoarthritis of the lumbar spine was not manifested in 
active service or within one year of service discharge, 
and any current osteoarthritis of the lumbar spine is not 
otherwise etiologically related to such service.

2.	Degenerative joint disease of the right knee was not 
manifested in active service or within one year of service 
discharge, and any current degenerative joint disease of 
the right knee is not otherwise etiologically related to 
such service.

3.	The competent evidence of record does not indicate the 
Veteran has been diagnosed with arthritis of any joint 
other than the lumbar spine and right knee.

4.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with any chronic residuals 
of influenza.

5.	PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as depressed mood, chronic sleep 
impairment and irritability, with Global Assessment of 
Functioning (GAF) scores of 49 to 65, representing 
"moderate" symptoms.

6.	The Veteran's sinusitis is manifested by no more than non-
incapacitating episodes two to four times per year 
necessitating prolonged antibiotic treatment and 
characterized by pain, crusting and purulent drainage; 
there is no evidence of incapacitating episodes due to 
sinusitis.

7.	The Veteran's bilateral hearing loss is productive of no 
more than Level V hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.	Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).

2.	Degenerative joint disease of the right knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2008).

3.	Arthritis of all joints other than the lumbar spine and 
right knee was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

4.	Residuals of influenza was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).

6.	The criteria for an initial evaluation in excess of 10 
percent for chronic sinusitis have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R §§ 3.102, 4.97, 
Diagnostic Code 6513 (2008).

7.	The criteria for entitlement to an evaluation in excess of 
20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO's October 2001 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  
Also during the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the notice required for an increased compensation 
claim.  May and July 2008 VCAA letters provided notice 
conforming to Vasquez-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Atlanta 
VA Medical Center (VAMC) have also been obtained, as have all 
private treatment records identified by the Veteran.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran has been 
afforded VA examinations for his PTSD, hearing loss, 
arthritis and sinusitis claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's influenza claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
chronic disability resulting from in-service influenza.  As 
he is not competent to provide evidence of a diagnosis, the 
record is silent for a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

Osteoarthritis of the Lumbar Spine and Degenerative Joint 
Disease of the Right Knee

The Veteran maintains that his currently diagnosed 
osteoarthritis of the lumbar spine and degenerative joint 
disease of the right knee are the direct result of his active 
service. Specifically, he asserts that these conditions are 
the result of repeated parachute jumps performed while on 
active duty.

While the evidence reveals that the Veteran currently suffers 
from osteoarthritis of the lumbar spine and degenerative 
joint disease of the right knee, the competent, probative 
evidence of record does not etiologically link these current 
disabilities to the Veteran's active service or any incident 
therein.  With regards to a lumbar spine, injury, service 
treatment records indicate the Veteran sought treatment for 
lumbar discomfort in July 1972.  A physical examination 
revealed no abnormalities, and the Veteran was diagnosed with 
lumbar strain.  There is no indication a chronic disorder 
resulted.  In addition, the Board observes the Veteran 
consistently denied recurrent back pain, bone, joint or other 
deformity and "trick" or locked knee.  See, e.g., April 
1972 and April 1973 Reports of Medical History.  Finally, 
Reports of Medical Examination completed throughout the 
Veteran's active service, and upon retirement, indicate no 
musculoskeletal defects and normal musculoskeletal, spine and 
lower extremity clinical evaluations.  As such, the Board 
finds Veteran did not suffer from arthritis or any other 
chronic disorder of the lumbar spine or right knee in active 
service.

In addition, there is no evidence of continuity of 
symptomatology in the instant case.  Post-service medical 
evidence of osteoarthritis of the lumbar spine is first noted 
in a March 2002 VA examination report.  Degenerative joint 
disease of the right knee was first documented in July 2007.  
The lapse in time between service and the first diagnosis of 
arthritis of the lumbar spine or right knee weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, the Board notes that there is no evidence of 
arthritis of the lumbar spine or right knee within one year 
of service discharge.  As such, the presumption of service 
connection, therefore, does not apply.  See 38 C.F.R. §§ 
3.307, 3.309(a). The threshold question therefore is whether 
there is sufficient medical evidence to establish an 
etiological link between the Veteran's current arthritis of 
the lumbar spine and right knee and his active service.

The Veteran was afforded VA examinations in March 2002 and 
November 2007 to determine the nature and etiology of any 
lumbar spine and right knee disorder.  March 2002 VA 
examination report reflects a diagnosis of osteoarthritis of 
the lumbar spine.  No etiological opinion was rendered by the 
March 2002 VA examiner.  The November 2007 VA examiner opined 
that both the Veteran's lumbar spine and right knee disorders 
are less likely than not related to his active service.  In 
this regard, the VA examiner found it more likely these 
disorders are due to the aging process.  The Board notes the 
November 2007 VA examiner rendered this opinion after a 
physical examination and a review of the Veteran's claims 
file, to include VA and private treatment records.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed arthritis of the lumbar spine and 
right knee are the direct result of active service.  However, 
the Board notes that as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of 
arthritis or any chronic disorder of the lumbar spine or 
right knee in service.  The Veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his present lumbar spine or right knee 
disorders are the result of in-service injury.  In addition, 
the unfavorable November 2007 VA examination opinion weighs 
against granting the Veteran's service connection claims.  
Furthermore, the absence of any medical records of a 
diagnosis or treatment of arthritis of the lumbar spine or 
right knee for years after service is probative evidence 
against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
osteoarthritis of the lumbar spine and degenerative joint 
disease of the right knee, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Arthritis of all Joints other than Lumbar Spine and Right 
Knee and Residuals of Influenza

The Veteran claims entitlement to service connection for 
arthritis "in all joints" and residuals of influenza.  
Initially, the Board observes that the Board has decided the 
claims of arthritis of the lumbar spine and right knee 
separately above.  

The Board notes that there is no evidence that the Veteran is 
currently diagnosed with arthritis of any joint other than 
the lumbar spine or right knee, nor is he diagnosed with 
chronic residuals of influenza.  In this regard, the Board 
acknowledges service treatment records note the Veteran was 
treated for influenza during active service.  However, there 
is no indication a chronic condition resulted.  Further, the 
Board notes that post-service VA and private treatment 
records provided by the Veteran do not indicate a diagnosis 
of arthritis of any joint other than the lumbar spine and 
right knee.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of arthritis of all joints other than 
the lumbar spine or right knee, nor is there a diagnosis of 
chronic residuals of influenza.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such disorders, and the evidence 
included in the record weighs against granting the Veteran's 
claim of service connection for arthritis of all joints other 
than the lumbar spine and right knee or residuals of 
influenza.  


II.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under that diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an initial 
evaluation in excess of 50 percent at any time during the 
appeal period.  In this regard, VA treatment records and 
March 2002 and November 2007 VA examination reports indicate 
that the Veteran's PTSD is characterized as moderate, 
manifested by a depressed mood, irritability and chronic 
sleep impairment with recurrent nightmares three to five 
times per week.  As will be discussed in more detail below, 
such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  
While the March 2002 VA examination report notes the Veteran 
experiences vivid mental "snapshots", the November 2007 VA 
examination report notes the Veteran does not suffer 
hallucinations or panic attacks.  With respect to memory 
loss, the November 2007 VA examination report notes the 
Veteran has normal remote, recent and immediate memory.  
Finally, no mention is made in the evidence of record of any 
obsessional rituals congruent with a higher evaluation.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the March 2002 and 
November 2007 VA examination reports indicate the Veteran to 
be appropriately dressed and well groomed.  The Board also 
observes that there is no evidence of record to indicate the 
Veteran suffered from any speech impairment.  Indeed, the 
November 2007 VA examination report notes the Veteran was 
cooperative with spontaneous, clear and coherent speech.  
Finally, the November 2007 VA examination report notes the 
Veteran to be oriented to time, person and place.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
November 2007 VA examination report notes the Veteran avoids 
activities, places or people that arouse recollections of his 
stressor.  However, the Board observes the November 2007 VA 
examination report also indicates the Veteran is the 
caretaker for his ill wife and has a good relationship with 
his family members.  Thus, the Board concludes that although 
the Veteran may have some relationship difficulties, he is 
capable of maintaining successful relationships.  Therefore, 
the Veteran's impairment in this area was not significant 
enough to warrant a 70 percent rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  However, the Board observes there 
is no evidence the Veteran suffers from such symptoms.  In 
this regard, the record indicates the Veteran has 
consistently denied suicidal or homicidal ideation.  See, 
e.g., March 2002 and November 2007 VA examination reports.

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's overall GAF score has decreased during the 
appeal period.  In this regard, the March 2002 VA examination 
report reflects a GAF score of 65, while the November 2007 VA 
examination report reflects a GAF score of 49.  A GAF score 
of 41 to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupations, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 61 and 70 are warranted when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  As 
such, in viewing the evidence of record in its entirety, the 
Board finds that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 
50 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the appellant is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Fenderson, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, this rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Sinusitis

The Veteran's service-connected chronic sinusitis has been 
assigned an initial 10 percent disability evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2008).  Under 
Diagnostic Code 6513, sinusitis resulting in one or two 
incapacitating episodes per year requiring prolonged (lasing 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting warrants a 10 percent evaluation.  Id.

A 30 percent evaluation is warranted when there is competent 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id. 

A maximum 50 percent evaluation is warranted when there is 
competent evidence of radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id. 

An incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  Id., Note.

After reviewing the evidence of record in light of the 
diagnostic criteria outlined above, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
Veteran's service-connected sinusitis at any point during the 
appeal period.  In this regard, the Board observes the 
Veteran's sinusitis is manifested by occasional periods of 
non-incapacitating episodes, for which he takes antibiotics 
as needed.  There is not, however, any evidence of record to 
suggest the Veteran suffers from incapacitating episodes of 
sinusitis.

Private treatment records indicate that, following endoscopic 
sinus surgery in October 2001, the Veteran reported feeling 
better than he had since 1950.  He was breathing well and 
there was no evidence of sinusitis.  In February 2002, the 
Veteran was experiencing some crusting of the middle meatus, 
and he was prescribed additional antibiotics.  On VA 
examination in March 2002, X-rays showed chronic bilateral 
maxillary sinusitis with no nasal obstruction noted and no 
tenderness over the frontal sinuses.

Private records dated July 2003 notes the Veteran reported 
difficulties with his sinuses.  The Veteran indicated he 
suffered from such symptoms once or twice per year, with 
complaints of facial pressure and pain, drainage in the back 
of the throat, and low grade fever.  Oropharynx revealed 
post-nasal drip that was purulent.  Finally, a November 2007 
VA examination report notes the Veteran reported sinus 
troubles approximately every three months.  At the time of 
the examination, he did not report difficulty breathing and 
had no recent purulent discharge.  Finally, he reported no 
incapacitation due to his sinusitis.

The Board observes that the evidence of record, as discussed 
above, does not indicate the Veteran's sinusitis warrants an 
evaluation in excess of 10 percent at any point during the 
appeal period.  In this regard, there is no competent 
evidence of incapacitating episodes due to sinusitis.  
Further, at various times during the appeal period, the 
Veteran has reported non-incapacitating episodes varying from 
two to four times per year.  The Board notes a 30 percent 
evaluation requires three or more incapacitating episodes or 
more than six non-incapacitating episodes per year.

The Board acknowledges the Veteran's contentions that his 
service-connected sinusitis warrants an initial evaluation in 
excess of 10 percent.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.97 with respect to determining the 
severity of his service-connected sinusitis.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for sinusitis.  The Board has 
considered whether the record supports a staged rating in 
accordance with Fenderson, supra.  However, the Veteran's 
overall disability picture during the entire appeal period 
does not warrant a higher evaluation in excess of 10 percent.  
In reaching its decision, the Board considered the benefit-
of-the-doubt rule.  However, this rule does not apply, and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been evaluated as 20 percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2008).  In evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
October 2001, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
60
75
70
70
69
LEFT
25
75
75
70
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is IV and VI for the left.  See 38 C.F.R. §§ 4.85, 4.86.  
Entering the category designations for each ear into Table 
VII results in a 20 percent disability rating under 
Diagnostic Code 6100.

The record indicates the Veteran also underwent audiological 
testing in June 2006.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
60
75
70
70
69
LEFT
20
70
70
65
56

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for the right ear is III.  See 38 C.F.R. § 4.85.  Pursuant to 
38 C.F.R. § 4.86(b), the Veteran's left ear is evaluated 
under Table VIA, which indicates a numeric designation of IV, 
which is then elevated to V.  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

Finally, the Veteran was provided a VA audiological 
examination in February 2007.  Pure tone thresholds, in 
decibels, were reported on the VA examination report as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
75
70
70
71
LEFT
20
70
75
75
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment of VI for the right 
ear and V for the left ear.  See 38 C.F.R. § 4.85.  Entering 
the category designations for each ear into Table VII results 
in a 20 percent disability rating under Diagnostic Code 6100.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss is worse than a 20 percent disability 
evaluation, and that he is entitled to a higher evaluation 
for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

In sum, the Board finds that there is no audiological 
evidence of record to support an evaluation in excess of 20 
percent for the Veteran's bilateral hearing loss disability 
at any time during this appeal period.  The preponderance of 
the evidence is against the Veteran's claim for a compensable 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for osteoarthritis of the lumbar spine is 
denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for arthritis of all joints other than the 
lumbar spine and right knee is denied.

Service connection for residuals of influenza is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for chronic 
sinusitis is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


